Citation Nr: 0737379	
Decision Date: 11/28/07    Archive Date: 12/06/07

DOCKET NO.  03-31 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include paranoid schizophrenia.


REPRESENTATION

Veteran represented by:	Maryland Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel




INTRODUCTION

The veteran had active service from October 1969 to October 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Baltimore, Maryland Regional Office (RO) of the Department of 
Veterans Affairs (VA), which reopened the veteran's claim and 
denied entitlement to service connection on the merits.  In 
June 2006, the Board reopened the claim and remanded the 
appeal for further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In the June 2006 remand, the Board requested that the AMC 
inquire of the Anniston, Alabama Police Department as to 
whether there are any records of an arrest of the veteran 
there during the period 1973 to 1975 and, if so, to obtain 
the records and associate them with the claims file.  
Although the record reflects that the AMC made an inquiry, 
the record also shows that no response has been received.  
Thus, another attempt should be made to obtain any records 
from the Anniston, Alabama Police Department.  38 C.F.R. 
§ 3.159(c)(1) (requests for records not in the custody of a 
Federal agency will generally consist of an initial request 
and a follow-up request).

Pursuant to the remand, the AMC requested records from Grady 
Memorial Hospital, which replied that no records for the 
veteran could be located.  In a September 2007 
correspondence, however, the veteran indicated another source 
of these records.  He stated that a private attorney who had 
previously handled his claim with the Social Security 
Administration (SSA) may have them and provided the 
attorney's address.  Furthermore, in an October 2007 
statement, the veteran's representative requested that the 
appeal be remanded to attempt to obtain the records from the 
attorney.  Thus, the Board finds that the AMC/RO should 
contact the veteran's former private attorney using the 
address provided in the September 2007 correspondence and ask 
for all records pertaining to his SSA claim.

Accordingly, the case is REMANDED for the following actions:

1.  Inquire of the Anniston, Alabama 
Police Department as to whether there are 
any records of an arrest of the veteran 
there during the period 1973 to 1975 and, 
if so, obtain the records and associate 
them with the claims file.  

2.  Contact the veteran's former private 
attorney using the address provided in the 
September 2007 correspondence and ask for 
all records the attorney has pertaining to 
the veteran's SSA claim.

3.  After the above has been completed to 
the extent possible, readjudicate the 
claim.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be issued a 
supplemental statement of the case and 
given an opportunity to respond before the 
case is returned to the Board.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


